DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are objected to because of the following informalities:  first and second patch panels, first and second bases, first and second plates should be disclosed in the specification and the drawings.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-7, 9, 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carveney (US 7,094,095 B1). 
In regard to claim 1, Caveney discloses a modular patch panel system (10), comprising a first patch panel assembly including a first patch panel element (38) releasably engaged with a first base, the first patch panel assembly defining a top (16) and bottom surface; a second patch panel assembly including a second patch panel element (10) releasably engaged with a second base, the second patch panel assembly defining a top and bottom surface; and a first plate (28); wherein the first and second patch panel assemblies are configured to releasably engage with the first plate (28) such that the top or bottom surface of the first and second patch panel assemblies (10)  is positioned against a surface of the first plate, and the opposing top or bottom surface of the first and second patch panel assemblies is exposed.
In regard to claim 2, Caveney discloses the first plate (28) includes engagement features extending from the surface, and the first and second bases include complementary features for engagement with the engagement features for releasable engagement of the first and second patch panel assemblies (10) with the first plate.
In regard to claim 4, Caveney discloses the first plate (28) includes latches (44) configured to restrict slidable movement of the respective first and second patch panel assemblies.
In regard to claim 5, Caveney discloses the first patch panel element (38) and the second patch panel element (38) each include a first surface defining a top or bottom surface of the respective first patch panel element and the second patch panel element; and the first base and the second base each include a second surface defining a top surface or a bottom surface of the respective first base and second base 
In regard to claim 6, Caveney discloses in the releasably engaged configuration, the first surface of the first and second patch panel elements (38) defines the top or bottom surface of the respective first and second patch panel assemblies (10); and  in the releasably engaged configuration, the second surface of the first and second bases defines the opposing top or bottom surface of the respective first and second patch panel assemblies.
In regard to claim 7, Caveney discloses in the releasably engaged configuration, the second surface of the first and second bases is releasably engaged with the first plate (28) and is positioned against the surface of the first plate; and in the releasably engaged configuration, the first surface of the first and second patch panel elements  (38) is exposed.
In regard to claim 9, Caveney discloses the first and second patch panel assemblies  (10) are angularly positioned relative to each other such that a front surface of the first patch panel assembly is nonplanar with a front surface of the second patch panel assembly.
In regard to claim 15, Caveney discloses a patch panel element (38) including a top surface, a bottom surface, and sidewalls defining an interior of the patch panel element; and a connector plate (28) releasably engaged with the patch panel element (38), the connector plate defining a front surface of the patch panel element and including at least one opening configured to releasably engage with a connector.
In regard to claim 16, Caveney discloses the connector plate defines a front planar surface extending between the sidewalls of the patch panel element (38).
                                         Conclusion        Claims 3, 8, 10-14, 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and correction of informalities as stated above in the above claim objections.
    Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN F DUVERNE whose telephone number is (571)272-2091.  The examiner can normally be reached on M-F: 8 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE S LUEBKE can be reached on (571)272-2009.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
        /JEAN F DUVERNE/           Primary Examiner, Art Unit 2833                                                                                                                                                                                                                    10/20/2022